PER CURIAM.
Appellant John Baldwin appeals the order denying his motion for attorney’s fees and costs. The trial court denied the motion, concluding that the case was an action for equitable relief. We disagree. The essence of the suit was an action for damages. See DiPompeo Constr. Corp. v. Kimmel & Assocs., Inc., 916 So.2d 17, 19 (Fla. 4th DCA 2005). Therefore, the trial court erred in denying the motion. Thus, we reverse the order under review and remand with instructions to determine the amount of attorney’s fees to which Baldwin is entitled pursuant to section 768.79, Florida Statutes (2015).
REVERSED and REMANDED.
SAWAYA and EDWARDS, JJ. and JACOBUS, B.W., Senior Judge, concur.